Exhibit 10.8 [form10-q.htm]
 

THIRD AMENDMENT TO THE
 
EMPLOYMENT AGREEMENT
BETWEEN REED N. BRIMHALL AND URS CORPORATION
 
WHEREAS, Reed N. Brimhall (the “Employee”) and URS Corporation, a Delaware
corporation (the “Company”), entered into an Employment Agreement effective as
of May 19, 2003 (the “Employment Agreement”); and


WHEREAS, the Employee and the Company wish to amend the Employment Agreement to
modify certain provisions.


NOW THEREFORE, the Employment Agreement is amended effective as of June 30,
2014, as follows:
 
A.                 Section 6(a) of the Employment Agreement hereby is amended in
its entirety to read as follows:


(a) Definition. For all purposes under this Agreement, “Change in Control” shall
mean the occurrence of any one or more of the following after May 28, 2014:
 
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), through the
acquisition or aggregation of securities, becomes the beneficial owner, directly
or indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the then outstanding securities ordinarily
(and apart from rights accruing under special circumstances) having the right to
vote at elections of directors of the Company;
 
(ii) any transaction, or series of transactions that occur within a twelve (12)
month period, as a result of which the stockholders of the Company immediately
prior to the completion of the transaction (or, in the case of a series of
transactions, immediately prior to the first transaction in the series) hold,
directly or indirectly, less than fifty percent (50%) of the beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act or comparable
successor rules) of the outstanding securities of the surviving entity, or, if
more than one entity survives the transaction or transactions, the controlling
entity, following such transaction or transactions; or
 
(iii) individuals who, as of May 28, 2014, were members of the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least two-thirds (2/3) of the members of the Board of Directors of
the Company; provided, however, that if the appointment or election (or
nomination for election) of any new Board member was approved or recommended by
a majority vote of the members of the Incumbent Board then still in office, such
new member will, for purposes of this Agreement, be considered as a member of
the Incumbent Board.
 
 
 
1

--------------------------------------------------------------------------------

 
 
B.                Section 9 of the Employment Agreement hereby is amended in its
entirety to read as follows:


(a) If any payments, distributions or other benefits by or from URS to or for
the benefit of Employee (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise) would (a) constitute a
“parachute payment” within the meaning of Section 280G of the Code
(collectively, the “Payment”) and (b) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties
payable with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then such Payment shall be reduced to the Reduced Amount.  The “Reduced
Amount” shall be either (i) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax or (ii) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Employee’s receipt, on an after-tax basis, of the
greater economic benefit notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax.  If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the manner that results in the greatest
economic benefit for Employee.  If more than one method of reduction will result
in the same economic benefit, the items so reduced will be reduced pro
rata.  Within any category of payments and benefits (such as cash payments,
accelerated vesting of equity awards other than stock options, accelerated
vesting of stock options, and other benefits paid to Employee), a reduction
shall occur first with respect to amounts that are not “deferred compensation”
within the meaning of Section 409A and then with respect to amounts that are
“deferred compensation”.
 
(b) In the event it is subsequently determined by the Internal Revenue Service
that some portion of the Reduced Amount as determined pursuant to clause (i) in
Section 9(a) is subject to the Excise Tax, Employee agrees to promptly return to
URS a sufficient amount of the Payment so that no portion of the Reduced Amount
is subject to the Excise Tax.  For the avoidance of doubt, if the Reduced Amount
is determined pursuant to clause (ii) in Section 9(a), Employee will have no
obligation to return any portion of the Payment pursuant to the preceding
sentence.
 
(c) Unless Employee and URS agree on an alternative accounting firm or law firm,
all calculations required by this Section 9 shall be performed by the
independent auditors retained by the Company most recently prior to the change
in control transaction (the “Auditors”), based on information supplied by URS
and Employee.  If the Auditors are serving as accountant or auditor for the
individual, entity or group effecting the change in control transaction, URS
shall appoint a nationally recognized accounting or law firm to make the
determinations required hereunder.  URS shall bear all expenses with respect to
the determinations by such accounting or law firm required to be made hereunder
and shall be entitled to rely upon such determinations, which shall be final and
binding on URS and Employee.
 
 
 
2

--------------------------------------------------------------------------------

 
 
Except as amended as provided above, the Employment Agreement shall remain in
full force and effect.
 
 
IN WITNESS WHEREOF, each of the parties has executed this Third Amendment to the
Employment Agreement, as of the day and year first above written.




Reed N. Brimhall


/s/ Reed N. Brimhall
 
Reed N. Brimhall





URS Corporation,
a Delaware corporation




By: /s/ H. Thomas Hicks 
Name: H. Thomas Hicks
Title: Executive V.P. & CFO




.
 
3

--------------------------------------------------------------------------------

 
